

Exhibit 10.1
VISHAY PRECISION GROUP, INC.
3 Great Valley Parkway
Malvern, Pennsylvania 19355




March 24, 2017
Nokomis Capital, L.L.C.
2305 Cedar Springs Road, Suite 420
Dallas, TX 75201
Attn: Wes Cummins


Gentlemen:
This letter (this “Agreement”) constitutes the agreement between Vishay
Precision Group, Inc. (the “Company”), on the one hand, and Nokomis Capital,
L.L.C. (“Nokomis”) and each of the other related Persons (as defined below) set
forth on the signature pages to this Agreement (collectively with Nokomis, the
“Nokomis Group”), on the other hand. The Nokomis Group and its Affiliates (as
defined below) and Associates (as defined below) are collectively referred to as
the “Investors.”
1.    (a) The Company and Nokomis will cooperate to identify, as promptly as
practicable following the execution of this Agreement, a mutually acceptable
“independent” director (the “New Director”) to join the Company’s Board of
Directors (the “Board”) with a term expiring at the Company’s 2018 Annual
Meeting of Stockholders.
(b) If the New Director is identified prior to April 10, 2017, the Board and all
applicable committees of the Board will take all action necessary to include the
New Director on the Company’s slate of nominees standing for election at the
2017 Annual Meeting of Stockholders (which the Company agrees to convene not
later than May 31, 2017), and the Company will recommend and solicit proxies for
the election of the New Director at the 2017 Annual Meeting of Stockholders in
the same manner as for the other nominees nominated by the Board for election at
the 2017 Annual Meeting of Stockholders.
(c) Unless otherwise mutually agreed between the Company and Nokomis, if the
Company and Nokomis are not able to identify a candidate for New Director after
good faith efforts before April 10, 2017: (i) the Company will appoint the New
Director to the Board immediately upon his or her identification, but not before
the conclusion of the 2017 Annual Meeting of Stockholders; (ii) if the New
Director has not been appointed to


-1-



--------------------------------------------------------------------------------




the Board by June 30, 2017, the Company will appoint Wes Cummins (the
“Intermediary Director”) to the Board on July 1, 2017; and (iii) the Company and
Nokomis will continue to cooperate to identify a mutually acceptable
“independent” director to join the Board as a director. Unless otherwise
mutually agreed between the Company and Nokomis, once the Company and Nokomis
identify a mutually acceptable candidate for the New Director, the Intermediary
Director will resign from the Board and the Company will appoint the New
Director to the Board immediately after such resignation. The Intermediary
Director will cooperate with the Company to make the transition.
2.    During the Restricted Period (as defined below), the Board will take all
necessary steps to appoint the New Director (and the Intermediary Director while
serving) as a member of the Nominating & Corporate Governance Committee and the
Compensation Committee of the Board. Other than as provided in the previous
sentence, the Board will determine the membership of the Board’s committees in
accordance with its usual practices. In addition, during the Restricted Period,
the authorized size of the Board shall not exceed seven members.
3.    During the Restricted Period, if the New Director ceases to be a member of
the Board for any reason, Nokomis will be entitled to designate (and the Board
will promptly appoint) another person (a “Successor New Director ”) to serve as
a director in place of the New Director. Any Successor New Director must: (a) be
qualified to serve as a member of the Board under all applicable corporate
governance policies or guidelines of the Company and the Board and applicable
legal, regulatory and stock market requirements; (b) meet the independence
requirements with respect to the Company of the listing rules of The New York
Stock Exchange or any successor thereto; and (c) be reasonably acceptable to the
members of the Board in the good faith exercise of their fiduciary duties. If
any Successor New Director does not meet the requirements of this paragraph 3,
then Nokomis may designate another person as the Successor New Director until an
acceptable designee is found. Upon becoming a member of the Board, the Successor
New Director will succeed to all of the rights and privileges, and will be bound
by the terms and conditions, of the New Director under this Agreement.
4.    The Investors understand that, as a condition to the appointment of the
Intermediary Director, the New Director, and/or the Successor New Director, the
Company may require the Intermediary Director, the New Director, and/or the
Successor New Director, on the same basis as all other non-executive directors,
to agree in writing, during the term of any service as a director of the
Company, to (a) comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to members of the Board, including, without
limitation, the Company’s code of conduct, insider trading policy, Regulation FD
policy, related party transactions policy and corporate governance guidelines,
in each case as amended from time to time; and (b) keep confidential and not
publicly disclose discussions and matters considered in


-2-



--------------------------------------------------------------------------------




meetings of the Board and its committees or other confidential information of
the Company that he or she receives from the Company, unless previously
disclosed publicly by the Company.
5.    Notwithstanding anything to the contrary in this Agreement, the
Intermediary Director, the New Director, and/or the Successor New Director,
during his/her term of service as a director of the Company, will not be
prohibited from acting in his/her capacity as a director or from complying with
his/her fiduciary duties as a director of the Company (including, without
limitation, voting on any matter submitted for consideration by the Board,
participating in deliberations or discussions of the Board and making
suggestions or recommendations or raising issues to the Board), all in
accordance with the agreement set forth in paragraph 4.
6.    During the Restricted Period, at each annual or special meeting of the
Company’s stockholders, the Nokomis Group will cause the Investors to: (a) cause
all Voting Securities (as defined below) beneficially owned by them to be
present for quorum purposes; and (b) vote all Voting Securities beneficially
owned by them in a manner consistent with the recommendation of the Board. In
addition, in the event of any solicitation of consents of the Company’s
stockholders during the Restricted Period, the Nokomis Group will cause the
Investors to provide or withhold consents with respect to all Voting Securities
beneficially owned by them in a manner consistent with the recommendation of the
Board. The matters to be submitted by the Board to a vote of the Company’s
stockholders at the 2017 Annual Meeting of Stockholders are: the election of
directors; the ratification of the Company’s independent registered public
accounting firm; the advisory vote on executive compensation; the advisory vote
on the frequency of advisory votes on executive compensation; and a stockholder
proposal from Ancora MicroCap Fund respecting the Company’s capital structure.
7.    The Intermediary Director, the New Director, and/or the Successor New
Director will be: (a) compensated for his/her service as a director and will be
reimbursed for his/her expenses on the same basis as all other non-employee
directors of the Company other than the Company’s non-executive Board chairman;
(b) granted equity-based compensation and other benefits on the same basis as
all other non-employee directors of the Company other than the Company’s
non-executive Board chairman; and (c) entitled to the same rights of
indemnification and directors’ and officers’ liability insurance coverage as the
other non-employee directors of the Company as such rights may exist from time
to time.
8.    From the date of this Agreement until 11:59 p.m., Eastern time, on the day
that is 15 days prior to the deadline for the submission of director nominations
by shareholders in respect of the 2018 Annual Meeting of Stockholders pursuant
to Article I, Section 6.G(2) of the Company’s bylaws, as in effect as of the
date hereof (such period, the “Restricted Period”), the Nokomis Group will not,
and the Nokomis Group will cause each of the Investors and its and their
respective Affiliates, Associates, principals, directors, general partners,
officers, employees,


-3-



--------------------------------------------------------------------------------




agents and representatives acting on its respective behalf not to, in any way,
directly or indirectly (in each case, except as expressly permitted by this
Agreement):
(a)    (i) make, participate in or encourage any “solicitation” (as such term is
used in the proxy rules of the Securities and Exchange Commission (the “SEC”))
of proxies with respect to the election or removal of directors or any other
matter or proposal; (ii) become a “participant” (as such term is used in the
proxy rules of the SEC) in any such solicitation of proxies or consents; or
(iii) seek to advise, encourage or influence any Person with respect to the
voting of any Voting Securities; provided, however, that except as set forth in
paragraph 6, nothing herein shall be interpreted to restrict the Investors’
ability to vote their shares on any proposal duly brought before the Company’s
stockholders as each member of the Investors determines in its sole discretion;
(b)    initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC), directly or indirectly, the Company’s stockholders for
the approval of any stockholder proposal, whether made pursuant to Rule 14a-4 or
Rule 14a-8 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or otherwise, or cause or encourage any Person to initiate
or submit any such stockholder proposal;
(c)    (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board; (ii) seek, alone or in
concert with others, the removal of any member of the Board; or (iii) make a
request for any stockholder list or other similar Company records, except in
their capacity as a director if applicable;
(d)    (i) form or join (whether or not in writing) in a partnership, limited
partnership, syndicate or other group, including, without limitation, a “group”
as defined pursuant to Section 13(d) of the Exchange Act, with respect to any
Voting Securities (other than any group comprised solely of Investors); (ii)
deposit any Voting Securities into a voting trust, arrangement or agreement; or
(iii) subject any Voting Securities to any voting trust, arrangement or
agreement, in each case other than solely with other Affiliates of the Nokomis
Group with respect to Voting Securities now or hereafter owned by them;
(e)    act, alone or in concert with others, to (i) control or seek to control,
or influence or seek to influence, the management, the Board or the policies of
the Company (including, without limitation, any material change to the
capitalization or dividend policy of the Company or any material change in the
Company’s management, business or corporate structure); or (ii) seek, propose or
make any public statement with respect to any merger, consolidation, business
combination, tender or exchange offer, sale or purchase of assets, sale or
purchase of securities, dissolution, liquidation, restructuring,
recapitalization or similar


-4-



--------------------------------------------------------------------------------




transaction involving the Company or its subsidiaries; provided, however, that
nothing herein shall limit the Investors’ ability to communicate their views
with respect to the aforementioned (i) and (ii) privately to the Board and
management of the Company;
(f)    with respect to the Company or the Voting Securities, (i) communicate
with the Company’s stockholders or others pursuant to a communication described
in Rule 14a-l(l)(2)(iv) pursuant to the Exchange Act in a manner inconsistent
with the provisions of this paragraph 8; (ii) participate in, or take any action
pursuant to, any “proxy access” proposal adopted by the SEC; or (iii) conduct
any nonbinding referendum or “stockholder forum”;
(g)    publicly make or disclose any statement regarding any intent, purpose,
plan or proposal with respect to the Board or the Company, its management,
policies, affairs or assets, or the Voting Securities or this Agreement, that is
inconsistent with the provisions of this Agreement, including, without
limitation, any intent, purpose, plan or proposal that is conditioned on, or
would require, the waiver, amendment, nullification or invalidation of any
provision of this Agreement, or take any action that could require the Company
to make any public disclosure relating to any such intent, purpose, plan,
proposal or condition;
(h)    other than with other Affiliates of the Investor, enter into any
agreements, understandings or arrangements (whether written or oral), with, or
advise, finance, assist or encourage, any Person, in connection with any of the
foregoing;
(i)    sell, offer or agree to sell all or substantially all, directly or
indirectly, through swap or hedging transactions, derivative agreements or
otherwise, voting rights decoupled from the underlying Voting Shares held by the
Investors to any third party; and
(j)    (i) make or in any way participate as an offeror (as such term is defined
in Schedule TO under the Exchange Act), directly or indirectly, in any tender
offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction
involving the Company or its securities or assets (it being understood that the
foregoing will not restrict the Investors from tendering shares, receiving
payment for shares or otherwise participating in any such transaction on the
same basis as other stockholders of the Company, or from participating in any
such transaction that has been approved by the Board); or (ii) make, or support
any third party in making, any public proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
the Company to make a public announcement regarding any of the types of matters
set forth above in this paragraph 8(j).
9.    During the Restricted Period, the Company and the Investors will each (and
the Nokomis Group will cause the Investors to) refrain from making, and will
cause their respective Affiliates, Associates, principals, directors, members,
general partners, officers and employees


-5-



--------------------------------------------------------------------------------




not to make, any statement or announcement that both relates to and constitutes
an ad hominem attack on, or that both relates to and otherwise disparages,
impugns or is reasonably likely to damage the reputation of, (a) in the case of
statements or announcements by any of the Investors, the Company or any of its
Affiliates or subsidiaries or any of its or their respective officers or
directors or any person who has served as an officer or director of the Company
or any of its Affiliates or subsidiaries; and (b) in the case of statements or
announcements by the Company, the Investors and its and their respective
Affiliates and Associates and their respective principals, directors,
stockholders, members, general partners, officers, employees and advisors, or
any person who has served as such. The foregoing will not prevent the making of
any factual statement in any compelled testimony or production of information,
whether by legal process, subpoena or as part of a response to a request for
information from any governmental authority with jurisdiction over the party
from whom information is sought.
10.    Promptly after the execution of this Agreement, the Company and Nokomis
will issue a mutually satisfactory joint press release describing the material
terms of this Agreement substantially in the form of Exhibit A. Neither the
Company nor the Investors will (and the Nokomis Group will cause the Investors
not to) make any public statements with respect to the matters covered by this
Agreement (including, without limitation, in any filing with the SEC, any other
regulatory or governmental agency, any stock exchange or in any materials that
would reasonably be expected to be filed with the SEC) that are inconsistent
with, or otherwise contrary to, the terms hereof. For the avoidance of doubt,
the Nokomis Group shall file an Amendment to its Schedule 13D and the Company
shall file a Form 8-K, in each case providing disclosure of the material terms
of this Agreement in a manner consistent with this paragraph 10.
11.    As used in this Agreement, the term (a) “Person” will be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” will have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act and will include Persons who become
Affiliates of any Person subsequent to the date of this Agreement; (c)
“Associate” will have the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act and will include Persons who become Associates of any Person
subsequent to the date of this Agreement; (d) “Voting Securities” will mean the
shares of the Company’s common stock and any other securities of the Company
entitled to vote in the election of directors, or securities convertible into,
or exercisable or exchangeable for, such shares or other securities, whether or
not subject to the passage of time or other contingencies; (e) “business day”
will mean any day other than a Saturday, Sunday or a day on which the Federal
Reserve Bank of San Francisco is closed; and (f) “beneficially own,”
“beneficially owned” and “beneficial ownership” will have the meaning set forth
in Rule 13d-3 promulgated under the Exchange Act.


-6-



--------------------------------------------------------------------------------




12.    Each member of the Nokomis Group, severally and not jointly, represents
and warrants as to itself that: (a) this Agreement has been duly authorized,
executed and delivered by it and is a valid and binding obligation of such
Investor, enforceable against it in accordance with its terms; and (b) as of the
date of this Agreement, none of Investors is a party to any swap or hedging
transactions or other derivative agreements of any nature with respect to the
Voting Securities. The Nokomis Group represents and warrants that as of the date
of this Agreement, it is the beneficial owner of an aggregate of 1,944,030
shares of Voting Securities.
13.    During the Restricted Period, the Investors will not (and the Nokomis
Group will cause the Investors not to), directly or indirectly, compensate the
Intermediary Director or the New Director for his/her service as a nominee or
director of the Company in any way. For the avoidance of doubt, the Intermediary
Director shall be permitted to receive compensation from Nokomis in his capacity
as an employee of Nokomis.
14.    The Company represents and warrants that this Agreement (a) has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
(b) does not require the approval of the stockholders of the Company; and (c)
does not and will not violate any law, any order of any court or other agency of
government, the Company’s Certificate of Incorporation or Bylaws, each as
amended from time to time, or any provision of any agreement or other instrument
to which the Company or any of its properties or assets is bound, or conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any such agreement or other instrument, or result in the
creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.
15.    The Company and the Nokomis Group each acknowledges and agrees that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach hereof, (a) the non-breaching party will be entitled to injunctive and
other equitable relief, without proof of actual damages; (b) the breaching party
will not plead in defense thereto that there would be an adequate remedy at law;
and (c)    the breaching party agrees to waive any applicable right or
requirement that a bond be posted by the non-breaching party. Such remedies will
not be the exclusive remedies for a breach of this Agreement, but will be in
addition to all other remedies available at law or in equity.
16.    This Agreement constitutes the only agreement between the Nokomis Group
and the Company with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement is binding upon and will inure to the benefit of the
parties and their respective successors and


-7-



--------------------------------------------------------------------------------




permitted assigns. Neither the Company nor the Nokomis Group may assign or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party. Any
purported transfer requiring consent without such consent is void. No amendment,
modification, supplement or waiver of any provision of this Agreement will be
effective unless it is in writing and signed by the party affected thereby, and
then only in the specific instance and for the specific purpose stated therein.
Any waiver by any party of a breach of any provision of this Agreement will not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement. The failure of a
party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.
17.    If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, then the other provisions of this Agreement
will remain in full force and effect. Any provision of this Agreement that is
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable. The parties further
agree to replace such invalid or unenforceable provision of this Agreement with
a valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.
18.    This Agreement is governed by and will be construed in accordance with
the laws of the State of Delaware. Each of the Company and the Nokomis Group (a)
irrevocably and unconditionally consents to the personal jurisdiction and venue
of the federal or state courts located in Wilmington, Delaware; (b) agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court; (c) agrees that it will not bring
any action relating to this Agreement or otherwise in any court other than such
courts; and (d)    waives any claim of improper venue or any claim that those
courts are an inconvenient forum. The parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 20, or in such other manner as may be permitted by
applicable law, will be valid and sufficient service thereof. Each of the
parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any course of conduct, dealing, statements (whether
oral or written), or actions of any of them. No party will seek to consolidate,
by counterclaim or otherwise, any action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
19.    This Agreement is solely for the benefit of the parties and is not
enforceable by any other Person.


-8-



--------------------------------------------------------------------------------




20.    All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served if (i) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received; or (ii) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:
(a)    If to the Company:
Vishay Precision Group, Inc.
3 Great Valley Parkway
Malvern, Pennsylvania 19355
Attn:    Roland Desilets, Vice President, General Counsel and Secretary
Fax:    484-321-5301
with a copy (which will not constitute notice) to:
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103
Attn:    Barry M. Abelson
Fax:    (215) 689-4803


(b)    If to the Nokomis Group:
Nokomis Capital, L.L.C.
2305 Cedar Springs Road, Suite 420
Dallas, TX 75201
Attn:    Wes Cummins
Fax:    (972) 590-4109
with a copy (which will not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn:    Aneliya S. Crawford
Fax:    (212) 593-5955




-9-



--------------------------------------------------------------------------------




At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.
21.    Each of the parties acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties will be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
Agreement will be decided without regard to events of drafting or preparation.
22.    This Agreement and any amendments hereto may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Any such counterpart, to the extent
delivered by fax or .pdf, .tif, .gif, jpg or similar attachment to electronic
mail (any such delivery, an “Electronic Delivery”), will be treated in all
manner and respects as an original executed counterpart and will be considered
to have the same binding legal effect as if it were the original signed version
thereof delivered in person. No party may raise the use of an Electronic
Delivery to deliver a signature, or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of an Electronic
Delivery, as a defense to the formation of a contract, and each party forever
waives any such defense, except to the extent such defense relates to lack of
authenticity.

[Signature page follows.]


-10-



--------------------------------------------------------------------------------





If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement will constitute a binding agreement among
us.
Very truly yours,


VISHAY PRECISION GROUP, INC.




By: /s/ Roland Desilets            
Name: Roland Desilets
Title: Vice President, General Counsel & Secretary




ACCEPTED AND AGREED
as of the date written above:




NOKOMIS CAPITAL, L.L.C.




By:     /s/ Brett Hendrickson        
Name: Brett Hendrickson
Title: Principal









--------------------------------------------------------------------------------






Exhibit A
Press Release



